Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Smith et al. (WO 2011/077254) represents the closest prior art to the claimed invention.
As to claim 60, Smith discloses a patient interface 700 (Figs. 28 and 29), comprising: a mask 200 and headgear 734 for securing the mask 200 to a user's face, the headgear 734 comprising: an elastic portion (relatively elastic connecting straps 742) configured to provide a retraction force; a non-elastic portion (non-stretch/inelastic connecting strap 740 and/or spine member 748) configured to be inelastic in comparison to the elastic portion 742 (paragraph [0397]); and a restriction mechanism (adjustment mechanism/friction clasps 744) connected to the non-elastic portion 740 and to the elastic portion 742, the restriction mechanism 744 configured to require a first resistance force to permit elongation of the headgear 34 and a second resistance force in response to retraction of the headgear (paragraph [0398]); wherein the restriction mechanism 744 includes a directional lock arrangement (friction clasps 744 prevents strap 740 from being lengthened in locking mode, paragraph [0398]), the non-elastic portion 740 includes a core member (the portion of strap 740 passing through passage 746 of strap 742), and the elastic portion 742 includes an elastic strap 742, the core member being connected to the elastic strap 742 and comprising a portion passing through the directional lock arrangement (at 744, see Fig. 28), the elastic portion 742 providing a force tending to move the core member 746 through the directional lock arrangement 744 (paragraph [0402)).
Smith, however, does not disclose, nor does the prior art of record disclose, teach or suggest, wherein one of the headgear and the mask includes a conduit that resides in, is carried by, or is formed in the one of the headgear and the mask, the elastic strap being attached to one of a part of the headgear other than the core member and the mask, and the core member including a free end retained within the conduit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785